DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action
Claims 1, 7-9, 12, 13, 17, 22-25 and 27-30 are amended.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed in the amendment filed on 7/1/2022 regarding claims 13-21 and 27-30 have been fully considered but they are not persuasive. See rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 13, 14, 16, 20, 21, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osawa et al (US 2021/0307032 A1).

Regarding claim 13, Osawa teaches a method of wireless communication, comprising: 
receiving, by a first wireless communication device from a second wireless communication device, a preemption indication for reallocating a resource allocated for non-sidelink communication between the first wireless communication device and the second wireless communication device and for sidelink communication between the first wireless communication device and a third wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt an uplink resource indicated by DCI UL Grant (uplink/non-sidelink communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)); 
preventing, based on the preemption indication, use of the resource for the non-sidelink communication between the first wireless communication device and the second wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], part of resource scheduled by UL Grant for uplink communication (non-sidelink communication) is pre-empted/prevented, see fig. 4); and 
maintaining, based on the preemption indication, use of the resource for the sidelink communication between the first wireless communication device and third wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], part of resource pre-empted for the UL is used/maintained for URLCC communication, see fig. 4).
  
Regarding claim 27, Osawa teaches a user equipment, comprising: a memory, a transceiver and at least one processor coupled to the memory and the transceiver, wherein the user equipment is configured to receive, from a wireless communication device, a preemption indication for reallocating a resource allocated for non-sidelink communication between the user equipment and the wireless communication device and for sidelink communication between the user equipment and an additional user equipment  (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (uplink/non-sidelink communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)); 
prevent, based on the preemption indication, use of the resource for the non-sidelink communication between the user equipment and the wireless communication device (Osawa: Figs. 4-5, [0051]-[0053], part of resource scheduled by UL Grant for uplink/non-sidelink communication is pre-empted/prevented, see fig. 4); and 
maintain, based on the preemption indication, use of the resource for the sidelink communication between the user equipment and the additional user equipment (Osawa: Figs. 4-5, [0051]-[0053], part of resource pre-empted for the UL is used/maintained for URLCC communication, see fig. 4).  
Regarding claims 14 and 28, Osawa teaches wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a resource allocation mode associated with the sidelink communication (Osawa: Fig. 4; [0045], [0047], [0051]-[0053], maintaining the pre-empted resource URLLC traffic).  

Regarding claims 16 and 30, Osawa teaches wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a transmission mode associated with the sidelink communication (Osawa: Fig. 4; [0045], [0047], [0051]-[0053], maintaining the pre-empted resource URLLC traffic).
  
Regarding claim 20, Osawa teaches wherein: the first wireless communication device comprises a first user equipment device; the second wireless communication device comprises a base station; and the third wireless communication device comprises a second user equipment device  (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)).
  Regarding claim 21, Osawa teaches wherein: the first wireless communication device comprises a first user equipment device; the second wireless communication device comprises a second user equipment device; and the third wireless communication device comprises a third user equipment device  (Osawa: Figs. 4-5, [0051]-[0053], a user device 20 (first device) receives pre-emption indication from a base station device 10 (second device) to pre-empt a resource indicated by DCI UL Grant (communication between first and second devices) and the resource is used for URLCC communication between the user device 20 (first device) and another device (third device)); [0064], the pre-emption indication may be transmitted by another user device).
  
Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (US 2021/0307032 A1) in view of Lee et al (US 2021/0022056 A1) (hereinafter Lee056).

Regarding claims 15 and 29, Osawa does not explicitly disclose wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a frequency band to be used for the sidelink communication.
	Lee056 teaches wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a frequency band to be used for the sidelink communication (Lee056: [0159]- [0160], URLLC in unlicensed band).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Osawa wherein the maintaining the use of the resource for the sidelink communication comprises: maintaining, by the first wireless communication device, the use of the resource for the sidelink communication further based on a frequency band to be used for the sidelink communication as suggested by Lee056 to provide a system for deprioritizing access on unlicensed band (Lee056: Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (US 2021/0307032 A1) in view of Yi et al (US 2020/0336249 A1)

Regarding claim 18, Osawa does not explicitly disclose receiving, by the first wireless communication device from the second wireless communication device, power boosting information comprising an open-loop parameter or a transmission power command (TPC).
	Yi teaches receiving, by the first wireless communication device from the second wireless communication device, power boosting information comprising an open-loop parameter or a transmission power command (TPC) (Yi: [0180], power boosting for URLLC).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Osawa by receiving, by the first wireless communication device from the second wireless communication device, power boosting information comprising an open-loop parameter or a transmission power command (TPC) as suggested by YI to provide a system for adequate power control (Yi: [0177]-[0179]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478